Citation Nr: 0410142	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  01-00 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date prior to June 1, 2000, for an 
amended rate of non-service-connected pension benefits due to the 
birth of the veteran's dependent child (S.).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who is the appellant in this case, served on active 
duty from November 1965 to November 1967.  He had service in the 
Republic of Vietnam where his awards and decorations included the 
Combat Infantryman Badge.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In October 2003, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran's dependent daughter (S) was born on April [redacted], 
1998.

2.  On May 30, 2000, the RO received notice of the birth of S.

3.  On June 15, 2000, the RO notified the veteran that due to the 
birth of S, his rate of non-service-connected pension benefits 
would be amended, effective June 1, 2000.


CONCLUSION OF LAW

The criteria for an effective date prior to June 1, 2000, for an 
amended rate of his non-service-connected pension benefits, due to 
the birth of his dependent child (S), have not been met.  38 
U.S.C.A. § 5110(f) (West 2002); 38 C.F.R. § 3.401(b) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to an effective date prior to June 
1, 2000, for an amended rate of his VA non-service-connected 
pension benefits due to the birth of his dependent child (S).

Generally, the rate of VA non-service-connected pension benefits 
depends on the income of the recipient and his or her dependents, 
as well as the number of dependents.  38 U.S.C.A. § 1521 (West 
2002).  Amended awards of VA non-service-connected pension payable 
to the veteran due to the birth of a dependent child will be 
effective on the latest (emphasis added) of the following dates:  
(1) the date of the claim, i.e., the date of the child's birth, if 
the evidence of the event is received within one year of the 
event; otherwise, the date that notice is received of the 
dependent's existence, if evidence is received within one year of 
the VA request; (2) the date the dependency arises; (3) the 
effective date of the qualifying disability rating provided 
evidence of dependency is received within one year of notification 
of such rating action; or (4) the date of commencement of the 
veteran's award.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401(b).  

Generally, the  payment of monetary benefits based on original or 
increased awards of pension may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  Beneficiaries will, however, be 
deemed to be in receipt of monetary benefits during the period 
between the effective date of the award and the date payment 
commences.  38 C.F.R. § 3.31 (2003).  

A specific claim in the form prescribed by the VA must be filed in 
order for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 CFR § 
3.151(a) (2003).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by the VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris may be 
considered an informal claim.  38 C.F.R. § 3.155(a) (2003).

A review of  the evidence discloses that by a rating action in 
November 1991, the veteran was granted entitlement to VA non-
service-connected pension benefits, effective September 23, 1991.  
The veteran was notified of that action on January 3, 1992, and 
was informed of the rate of pension would be based on the amount 
of his annual countable income and the number of persons for whom 
he was receiving benefits.  At the time, benefits were paid based 
on the presence of the veteran and his spouse.  The notice 
stressed the importance of promptly informing the VA of any change 
in his income or number of dependents.

In several pieces of correspondence, dated from January 1992 
through July 1996, the VA again informed the veteran of the 
importance of promptly notifying the VA of any change in his 
income or number of dependents.

In June 1996, the veteran informed the VA that his dependent child 
(K. M.) had been born in April that year.  In July 1996, the VA 
notified the veteran that his VA pension benefits had been amended 
accordingly.

On May 30, 2000, the veteran informed the VA that S had been born 
on April [redacted], 1998, and that his dependent child (K. L.) had been 
born on January [redacted], 2000.  In June 2000, the VA notified the 
veteran that his VA pension benefits had been amended accordingly.  
He was advised that because more than one year had passed since S. 
had been born, she could only be added from June 1, 2000, for the 
purpose of amending his VA pension benefits.

During a hearing at the RO in April 2001 before a local hearing 
officer and during his October 2003 hearing before the undersigned 
Veterans Law Judge, the veteran testified that he had not informed 
the VA earlier of the birth of S., because he had been 
incapacitated by his various illnesses, including cancer and post-
traumatic stress disorder (PTSD).  He also testified that he had 
not received the appropriate forms to report the birth of S.  
Therefore, he requested that S. should be included from the date 
of her birth for the purpose of computing his VA pension benefits.  

While the Board does not doubt the sincerity of the veteran's 
contentions, there are no current provisions in the law or 
regulations which permit retroactive payment of VA pension 
benefits due to the veteran's claimed inability to report (or to 
have reported) the birth of his dependent daughter S. on April [redacted], 
1998, or during the following year.  Cf. Stewart v. Brown, 10 Vet. 
App. 15; 19 (1997) (the appellant's mental capacity at the time of 
filing does not trigger a heightened duty to assist under statute 
or existing caselaw).  Moreover, there is no competent evidence on 
file to support his claim of incompetence or incapacity during 
that time.  In this regard, it should be noted that as a layman, 
he is not qualified to render opinions which require medical 
expertise, such as whether he is incompetent for VA purposes.  38 
C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Therefore, without more, his testimony cannot be 
considered competent evidence to support a grant of his appeal.  

Furthermore, there is no evidence of any communication from the 
veteran, dated between April [redacted], 1998, and May 30, 2000, that 
could even be construed as an informal claim to have his daughter 
S. added to his award for the purpose of computing the amount of 
pension.  While the veteran reports that he never received the 
proper forms to report S.'s birth, the evidence strongly suggests 
that he was familiar with the procedure for reporting an 
additional dependent.  Not only had the VA clearly sent him 
several letters notifying him of the need to immediately report 
any change in his income or number of dependents, he had already 
timely notified the VA of the birth of an earlier dependent child 
(K. M.).  Parenthetically, it should also be noted that government 
officials are presumed to properly discharge their official 
duties, such as the mailing of appropriate forms.  Where, as here, 
there is no clear evidence to the contrary, the VA is entitled to 
the benefit of this presumption.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (quoting United States v. Chemical Foundation, 272 
U.S. 1, 14-15 (1926)).  

In light of the foregoing, the date the VA received the notice of 
S.'s birth is the effective date that the veteran is entitled to 
have S counted for the purpose of computing his VA pension 
benefits.  Clearly, the notice was received more than one year 
after the date the dependency arose; and thus, there is simply no 
legal basis for the commencement of payment of amended pension 
benefits earlier than June 1, 2000.  The law is dispositive of the 
issue; and, therefore, the appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

In arriving at this decision, the Board notes that during the 
pendency of this appeal, there was a significant change in the 
law.  On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  That 
law redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.

In this case, however, since the law, and not the facts, is 
dispositive of the issue, no amount of development would allow the 
veteran to prevail.  Indeed, such development would serve no 
useful purpose and, therefore, need not be performed in order to 
meet the requirements of the VCAA.  See, e.g., Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); see also, Sabonis at 430 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefits flowing to the veteran 
are to be avoided).  


ORDER

Entitlement to an effective date prior to June 1, 2000, for an 
increased rate of non-service-connected pension benefits due to 
the addition of a dependent child is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



